          Case 5:18-cv-00159-G Document 229 Filed 05/18/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

SHAWN E. DENT,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          No. CIV-18-159-G
                                              )
BNSF RAILWAY COMPANY,                         )
                                              )
       Defendant.                             )


BRANDON SMITHWICK,                            )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          No. CIV-18-160-G
                                              )
BNSF RAILWAY COMPANY,                         )
                                              )
              Defendant.                      )

                                         ORDER

       Now before the Court is Plaintiffs’ Affirmative Motion in Limine (No. CIV-18-159,

Doc. No. 195; No. CIV-18-160, Doc. No. 236), to which responses and replies have been

filed. The Court also heard argument on the motion on May 18, 2021.

       As stated by the Court, the Motion is DENIED. Plaintiffs shall not be permitted to

introduce evidence regarding any inconsistency of Defendant’s litigation position prior to

the entry of stipulations Defendant has entered into for purposes of trial. See Roda Drilling

Co. v. Siegal, No. 07-CV-400, 2009 WL 1926269, at *1 (N.D. Okla. June 29, 2009).
  Case 5:18-cv-00159-G Document 229 Filed 05/18/21 Page 2 of 2




IT IS SO ORDERED this 18th day of May, 2021.




                                    2
